Citation Nr: 1018420	
Decision Date: 05/18/10    Archive Date: 06/04/10

DOCKET NO. 08-19 046	)	DATE
	)
		)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for a dental disorder, to 
include a disorder claimed as resulting from extraction of 
teeth during service, for the purposes of entitlement to VA 
outpatient dental treatment. 

(A claim for service connection for a knee disorder is the 
subject a separate decision)


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The Veteran served on active duty from October 1954 to 
September 1961, and from March 1962 to December 1967.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 1997 letter decision of the VA 
Medical Center in Honolulu, Hawaii.  The Veteran relocated to 
Virginia and jurisdiction of his claim was assumed by the RO 
in Roanoke, Virginia.

The Board finds that the issue on appeal is more accurately 
stated as described on the title page of this Remand.  See 
Clemons v. Shinseki, 23 Vet. App. 1 (2009) (per curiam) (it 
is the responsibility of the Board to consider alternate 
current conditions within the scope of the claim).

At a hearing conducted by the undersigned in 2004, the 
Veteran testified that he had not received a statement of the 
case following disagreement with denial of a claim of 
entitlement to VA outpatient dental treatment services.  
Manlincon v. West, 12, Vet. App. 238 (1999).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The record reflects that the Veteran was denied entitlement 
to dental treatment, by a letter issued by a VA Dental 
Service provider, in November 1997.  The Veteran filed a 
notice of disagreement that same month.  In an October 2004 
Decision and Remand, the Board directed that the Roanoke, 
Virgina VA RO advise the Medical Center to issue a statement 
of the case (SOC).  The claims file does not demonstrate that 
the RO acted on the Remand portion of the decision.  The 
Board notes that the Decision portion of the October 2004 
Decision and Remand was vacated.  In May 2008, the Board 
again Remanded the Veteran's dental claim to the VA RO, and 
directed that a SOC be issued.

In May 2008, the RO issued a SOC which addressed the 
Veteran's claim for service connection for a dental disorder 
for purposes of outpatient treatment.  However, that SOC 
included only law and regulations pertinent to timeliness of 
appeals, procedural due process, the Veterans Claims 
Assistance Act, and appellate rights generally.  The SOC did 
not include any law or regulation specific to service 
connection for a dental disorder, to VA definitions of dental 
disorders, or law or regulations specific to dental claims.  
The SOC issued by the RO in May 2008 cannot be considered 
complete for purposes of appellate review, and the Board must 
ask that a supplemental statement of the case (SSOC) be 
issued before appellate review may be completed.  

Before the SSOC is issued, the Veteran's dental claim should 
be readjudicated, after obtaining updated VA dental opinion 
which reflects review of all evidence now of record.  

Accordingly, the case is REMANDED for the following action:

1.  Advise the Veteran of the duties to notify 
and assist him.  Include notice of the 
criteria for assigning a disability rating and 
for assigning an effective date for an 
increased rating.  See Dingess v. Nicholson, 
19 Vet. App. 473 (2006).

2.  Afford the Veteran an opportunity to 
submit or identify any additional relevant 
evidence, such as records of private dental 
treatment during the period from 1967 to the 
present.

3.  The RO should obtain a VA dental opinion.  
The Veteran's available service dental 
treatment records and post-service dental 
records should be reviewed.  If evidence from 
a VA dental examination is required to enable 
the reviewer to provide a requested opinion, 
the Veteran should be afforded VA dental 
examination.  The examiner should consider 
each defective or missing tooth and each 
disease of the teeth and periodontal tissues 
separately.  The examiner should render an 
opinion, based on the entire medical history, 
as to whether it is at least as likely as not 
that any of the Veteran's currently diagnosed 
dental disorders was incurred or aggravated in 
line of duty during active service or resulted 
from in-service trauma.  

The examiner must discuss the rationale behind 
any opinion expressed.  If the examiner cannot 
resolve a question necessary to address this 
appeal, without resort to speculation, the 
examiner should state the reason why 
speculation would be required in this case 
(e.g., if the requested determination is 
beyond the scope of current dental knowledge, 
actual causation cannot be selected from 
multiple potential causes, etc.).   

4.  After completing the above actions, to 
include any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
preceding paragraphs, the Veteran's claim of 
entitlement to service connection for a dental 
disorder for purposes of eligibility for VA 
outpatient dental treatment should be 
readjudicated based on the entirety of the 
evidence.  If the claim remains denied, the 
Veteran (and his representative, if he obtains 
a representative) should be issued a 
supplemental statement of the case with 
respect to the issue of entitlement to service 
connection for a dental disorder, to include a 
disorder claimed as resulting form extraction 
of teeth in service, for purposes of 
eligibility for VA outpatient dental 
treatment, which advises the Veteran of the 
regulations governing entitlement to service 
connection for a dental disorder for purposes 
of eligibility for outpatient treatment, 
including, but not limited to 38 U.S.C.A. 
§ 1712 and/or VA regulations implementing that 
provision, to include 38 C.F.R. § 3.381, 
38 C.F.R. § 4.150, and 38 C.F.R. § 17.160-
17.166.  An appropriate period of time should 
be allowed for response.

Thereafter, return the case to the Board as appropriate.  By 
this remand, the Board intimates no opinion as to the final 
outcome warranted.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL MARTIN 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



